Name: Commission Regulation (EEC) No 1923/92 of 13 July 1992 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: farming systems;  plant product;  executive power and public service
 Date Published: nan

 No L 195/12 Official Journal of the European Communities 14. 7. 92 COMMISSION REGULATION (EEC) No 1923/92 of 13 July 1992 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 8a (2) of Regulation (EEC) No 1799/76 : 'However, measurement need not be carried out if scrutiny of the document specified in Article 8 (3) or comparison of the area declared with past data avai ­ lable enables the area sown to be accurately and unambiguously determined. The inspection report must mention this and indicate the area.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures in respect of lineseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas Article 8a (2) of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 3633/91 (4), stipulates that checks on declarations of areas sown are to include measurement of the area in question ; whereas for checks made during the next few marketing years this requirement should be withdrawn, in the inte ­ rests of administrative simplification, for cases where the declaration is accompanied by a document permitting the area concerned to be accurately determined without measurement ; Whereas the measures provided for in this Regulation are in accordance with opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable to checks made for the 1992/93 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 15. 3. 1976, p. 29. f) OJ No L 377, 31 . 12. 1987, p. 46. 0 OJ No L 201 , 27. 7. 1976, p. 14. (4) OJ No L 344, 14. 12. 1991 , p. 45.